Citation Nr: 0810264	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-01 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Evaluation of vertigo, currently rated as 10 percent 
disabling.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel
INTRODUCTION

The veteran had active service from September 1972 to August 
1976 and from February 1978 to December 1990.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

RO hearings were held.   Travel Board hearing in front of the 
undersigned Veterans Law Judge was held in December 2007.  
Transcripts of the hearings have been associated with the 
claim file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The hearing officer has made a determination that the 
veteran's testimony regarding PTSD was credible.  (The Board 
assumes that the AOJ understands the term.)

The Board notes that the record shows that the veteran is 
receiving Social Security Disability.  Outpatient treatment 
records of November 2006 note that the veteran stated he was 
receiving Social Security benefits.  No records from the 
Social Security Agency have been requested or associated with 
the claim file.  Records from the Social Security 
Administration (SSA) must be obtained.  38 C.F.R. § 
3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Social 
Security Administration and request all 
pertinent documentation pertaining to 
any claim for disability benefits by 
the veteran including any medical 
records that Social Security has 
regarding the veteran.  These records 
should be associated with the claims 
file.

2.  Following a local hearing, the 
hearing officer made a determination 
that the testimony in regard to the 
claim for PTSD was credible.  The 
veteran has testified that he was hit 
(shot) with pellets.  In light of the 
determination of the hearing officer, 
the AOJ should schedule an examination 
to determine the presence or absence of 
a gunshot would, to include the 
presence of a retained foreign body 
(pellets).

3.  If the AOJ confirms the presence of 
a gunshot would and/or retained 
pellets, the AOJ shall schedule the 
veteran for a VA examination for the 
purpose of determining if the veteran 
has PTSD.


If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



